Citation Nr: 0125538	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  71-04 265	)	DATE
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York
(NOTE:  The veteran now resides in the Reno, Nevada, VARO 
jurisdiction area) 


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1969 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This decision is a reconsideration, on the Board's own motion 
and pursuant to 38 C.F.R. §§ 3.156(c) and 20.1000(b), of an 
April 1972 Board decision. 



FINDINGS OF FACT

1.  Since an April 1972 Board decision denying service 
connection for a nervous condition, VA has received 
additional service medical records that constitute evidence 
which is neither cumulative nor redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran has psychiatric disability that pre-existed 
service and was permanently aggravated during active service.


CONCLUSIONS OF LAW

1.  The Board must reconsider the April 1972 Board decision 
denying service connection for a nervous condition.  38 
C.F.R. §§ 3.156(c), 20.1000(b) (2001).

2.  Psychiatric disability was aggravated in active service.  
38 U.S.C.A. §§ 311, 353 (West 1971);  38 C.F.R. §§ 3.303, 
3.306 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Summary

This case has come to the attention of the Board as a result 
of a claim of clear and unmistakable error (CUE) in an April 
1972 Board decision.  The veteran seeks an earlier effective 
date (currently January 1988) for service connection for 
psychiatric disability.  Upon reviewing the claims file in 
connection with the CUE claim, the Board noted that new and 
material service medical records had been received in October 
1996.  Upon discovering this fact, the Board determined that 
reconsideration of the April 1972 Board decision was 
warranted pursuant to 38 C.F.R. §§ 3.156(c) and 20.1000(b).  
This Board decision constitutes the reconsideration of the 
April 1972 Board decision.  

Since the disposition of the decision of the April 1972 Board 
decision has been changed to a full grant of the benefits 
sought on appeal at that time, the veteran's CUE claim has 
been dismissed as moot in a separate, concurrent opinion.

New and Material Service Medical Records Received

A November 1969 RO rating decision denying service connection 
for a nervous condition noted the service medical records to 
be incomplete.  The case was appealed to the Board.  Though 
the RO made substantial efforts to obtain the outstanding 
service medical records, it had not succeeded at the time of 
a May 1971 Board remand or April 1972 Board decision.

The April 1972 Board decision denied service connection for a 
nervous condition on the ground that the veteran had a pre-
existing psychiatric disability that was not aggravated 
during service.  Because there was, in the Board's view at 
that time, no evidence showing an increase in disability 
during service, the Board was not permitted to concede 
aggravation of the disability which pre-existed service.  See 
38 C.F.R. § 3.306(b) (1972).  This principle remains in 
effect to the present day.  See 38 C.F.R. § 3.306(b) (2000).

In October 1996, the RO received a new set service medical 
records from the service department.  There is significant 
overlap between the two sets.  However, included amongst the 
newer set of service medical records, but not contained in 
the set of medical records received prior to the April 1972 
Board decision, is an August 13, 1968, record of a Physical 
Evaluation Board Proceeding, indicating the veteran 
experienced a psychoneurotic reaction, incurred or aggravated 
while entitled to basic pay, permanent, and not the result of 
intentional misconduct or willful neglect or incurred during 
a period of unauthorized absence.  The condition was noted to 
be incurred or aggravated in the line of duty during a time 
of war or national emergency.  There is an associated 
explicit finding that the condition existed prior to service 
and was aggravated by service.  Also added to the record is 
an August 20, 1968, report of recommended findings of the 
Physical Evaluation Board, which reaches a nearly opposite 
conclusion.  

In August 1997, the RO granted service connection for a 
dysthymic disorder, effective January 1988 (the date of the 
veteran's claim to reopen the issue).  Although the 
supplemental statement of the case does not include 
discussion of the new service medical records in its reasons 
and bases for the grant of service connection, the receipt of 
additional service medical records in October 1996 is 
acknowledged in the listing of evidence.

The additional service medical records are new and material 
evidence.  That is, they are evidence submitted which was not 
previously before agency decisionmakers and which bears 
directly and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Where, as is true in the present case, new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered.  38 C.F.R. 
§ 3.156(c) (emphasis added).  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Id.  Similarly, 38 C.F.R. 
§ 20.1000(b) provides for Board reconsideration of a prior 
appellate decision upon discovery of new and material 
evidence in the form of relevant records from the service 
department. 

Reconsideration of April 1972 Board decision

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629. 

The Board acknowledges that there may still be outstanding 
service medical records or VA medical records of treatment 
that have not been obtained.  However, since this decision 
represents a change in the disposition of the April 1972 
Board decision to a full grant of the benefits sought on 
appeal, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for psychiatric disability on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Private medical records show that the veteran was 
hospitalized at the age of 14, for nine months, beginning in 
February 1962.  Around the date of discharge, he was noted to 
have been admitted at a time in his life when the increased 
pressures common to adolescence, in addition to a family 
crisis, "precipitated a blatantly psychotic reaction."  He 
was again admitted in December 1962, and was discharged in 
May 1963.

The veteran entered service in July 1966.  His service 
entrance examination is not associated with the claims file.  
He was discharged due to psychiatric disability in October 
1968.  The service medical records generally show that the 
veteran was hospitalized, for the second time, for 
psychiatric treatment at a military hospital in mid-1968, 
after an inservice period of being followed for psychiatric 
problems.  As noted elsewhere in this opinion, there are 
contradictory determinations in the service medical records 
as to whether the veteran's psychiatric disability was 
incurred or aggravated during service.  Service medical 
records obtained in October 1996 reflected a determination 
that his condition existed prior to service and was 
aggravated during service.

During a July 1969 VA psychiatric examination, the examiner's 
diagnosis was chronic, moderate anxiety reaction in an 
emotionally unstable individual.  He elaborated that it was 
rather difficult whether to establish the primary diagnosis 
as one of personality make-up with immaturity and 
instability, or instead anxiety.  He opined that in any 
event, the veteran's condition was now identical with that of 
a life long pattern including his marked emotional problems 
prior to entry in the service, continuation of the same 
pattern in service, and to the present time.  The examiner 
opined that the overall prognosis was poor.

The record reflects ongoing private and VA treatment and 
evaluation for psychiatric disability, including anxiety and 
depression, from 1987 forward.  In a December 1987 letter 
from a private physician, the veteran was diagnosed as having 
a reactive depression with former suicidal ideation (a recent 
divorce was noted), and an underlying borderline personality 
disorder.

In January 1988, the RO received from the veteran an 
application to reopen his claim for service connection for 
psychiatric disability.

During a July 1989 VA examination, the veteran was diagnosed 
as having a dysthymic disorder with paranoid features.  

In August 1990 and January 1992 written medical opinions, a 
private psychiatrist expressed the view that the veteran had 
a personality disorder with origins noted in his childhood, 
and in addition a chronic depressive disorder of either 
dysthymia or a major depressive nature which appeared to have 
its first manifestation in the service and had been a 
continual problem since the termination of service.  His 
opinion that the veteran experienced a mood disorder while in 
service was largely based on an inservice diagnosis of 
psychoneurosis, severe, chronic.  He elaborated that while 
the veteran may or may not have had a predisposition to a 
mood disorder, there was no manifestation of this mood 
disorder at the time he began service.  

The Board notes parenthetically that one of the service 
medical records to which this private physician apparently 
referred in January 1992, a 1968 Medical Board proceeding, 
indicated that the psychoneurosis existed prior to service 
and was not aggravated by service.  

In a January 1993 VA written opinion, a VA medical advisor 
essentially opined that the veteran's pre-existing 
psychiatric disorder was not aggravated by service, and that 
his post-service treatment for depression merely reflected a 
continuation, and not a new illness of an affective kind.  In 
September 1993 a written opinion from another psychiatrist 
was received.  This psychiatrist concluded that the veteran 
had an underlying personality disorder which pre-existed 
service, and that the "symptom picture developing during the 
service years was to be expected due to the inherent nature 
of the pre-service disorder."   

The RO received in August 1994 a letter from a VA treating 
licensed clinical psychologist disagreeing with previous 
determinations by VA physicians that the veteran had only a 
personality disorder during service.  This psychologist 
contended that the veteran had both a personality disorder 
and a psychoneurosis during service, and that it was the 
veteran's psychoneurosis, which eventually evolved into 
various anxiety and depressive disorders, that was the cause 
of the veteran's becoming completely dysfunctional during 
service.  Again in August 1995, the RO received a letter from 
the VA clinical psychologist expressing the view that the 
veteran's psychiatric disorder worsened during service.  

In May 1996, the Board remanded to the RO the appeal for 
service connection for psychiatric disability, which had been 
pending since January 1988.  Pursuant to development as 
directed in the remand, new service medical records were 
received in October 1996 (as noted above), and the veteran 
was afforded a new VA examination.  

In November 1996, the RO received a 5-page report supporting 
the veteran's claim for service connection from a VA mental 
health clinic physician.  The essential findings were that 
the veteran continued to remain depressed after the onset of 
his depression while assigned to a motor pool during service 
at Fort Knox, Kentucky.  This physician contended that at the 
time of the veteran's enlistment in the service, he was at 
his highest functioning level, having gained maturity 
socially and academically achieving in a semi-structured 
environment.  The physician pointed out that the veteran was 
accepted by the service, and excelled in his basic training 
and specialized training as a clerk-typist.  The physician 
averred that it was only when the veteran became overwhelmed 
by a sudden increase in his work that he broke down and 
became depressed.  The physician asserted that the veteran's 
depressive condition had persisted up until the present time.  
This physician's report, to include specific, accurate dates, 
reflects a detailed review of documentation of the veteran's 
medical and military history and post-service psychiatric 
history.  

In July 1997, the veteran was afforded a new VA compensation 
examination pursuant to the May 1996 Board remand.  The 
examiner noted that the service medical records showed that 
the veteran had depressive spells during service resulting in 
two hospitalizations, and concluded that it was "therefore 
possible" that this disability was service connected.  

As noted above, in August 1997, the RO granted service 
connection for a dysthymic disorder, effective January 1988.

In the current reconsideration of the April 1972 Board 
decision, based on subsequently received service medical 
records and adjudicated in the context of a large quantity of 
additional subsequently received medical evidence, the Board 
finds that there is more than one source of competent medical 
evidence to show that the veteran's psychiatric disability 
did increase during service.  The new evidence includes an 
August 13, 1968, record of a Physical Evaluation Board 
Proceeding, indicating the veteran experienced an inservice 
permanent psychoneurotic reaction, incurred or aggravated 
during service, and an associated explicit finding that the 
condition existed prior to service and was aggravated by 
service.  This new evidence is amplified by several post-
service medical opinions of private and VA psychiatrists and 
psychologists to the same effect.

The August 13, 1968, findings of the Physical Evaluation 
Board that the veteran's condition pre-existed service and 
was aggravated by service should be viewed in the context of 
the Physical Evaluation Board's August 20, 1968, findings, 
presumably after closer contemporaneous consideration of the 
matter, to the contrary.  Moreover, the July 1969 VA 
examiner's report includes an explicit finding that the 
veteran's "condition now is identical with that of a life 
long pattern."  The post-service VA medical opinions both 
for and against the veteran's claim, from both VA treating 
and examining physicians, reinforce the overall impression 
that the question of whether there was an increase in 
disability during service is a close one.  

However, the Board notes that since the receipt of the 
additional service medical records in October 1996, to 
include service medical records specifically indicating that 
the veteran had a preexisting psychiatric disability which 
was aggravated during service, the medical opinions, to 
include an opinion from a VA examining physician (as opposed 
to the treating physicians and psychologists who have 
consistently supported the veteran's contentions over time) 
have been favorable, or at worst equivocal, as to whether the 
veteran's condition was permanently aggravated by service.

The Board finds that because the question is a very close 
one, the benefit of the doubt should be resolved in favor of 
the veteran, and the presumption of aggravation applied in 
this case, since there is medical evidence of substantial 
weight, in both service medical records and in post-service 
private and VA medical opinions, that the veteran underwent 
an increase in psychiatric disability during service.  
Accordingly, the Board must determine whether there is clear 
and unmistakable evidence (obvious and manifest) to rebut the 
presumption that the preservice disability underwent an 
increase in severity during service.  See 38 C.R.R. § 3.306.  
Reviewing and treating physicians have differed in opinion as 
to the matter at hand from the time of the veteran's service 
forward.  After review of these opinions, the Board finds 
that the opinions weighing against the claim (all of which 
were rendered prior to the receipt of the additional service 
medical records in October 1996) do not support a finding 
that there is clear and unmistakable evidence rebutting the 
presumption of aggravation.  In this regard, the Board 
emphasizes that its determination is not based upon a simple 
enumeration of the opinions for and against the claim, or on 
the fact that there are some opinions in favor of the claim.  
What compels the Board's findings in this matter is that the 
record contains opinions in favor of the claim that are 
equally well based in an accurate medical history and equally 
supported by a rationale.  Id.  Thus, the overall record is 
not clear and unmistakable that the disability was not 
aggravated. 

Accordingly, upon reconsideration of the April 1972 Board 
decision denying service connection for a nervous condition, 
the Board reverses the disposition of the April 1972 Board 
decision;  service connection for psychiatric disability is 
granted.  



ORDER

Upon reconsideration pursuant to 38 C.F.R. §§ 3.156(c) and 
20.1000(b), the Board's April 1972 decision denying service 
connection for a nervous condition is reversed, and the 
disposition changed to a grant of service connection for 
psychiatric disability.


	
	
_______________________________       
________________________________
              Richard F. Williams			Ronald R. Bosch
Member, Board of Veterans' Appeals	          Member, Board of 
Veterans' Appeals


		
	Anna M. Bryant
	Member, Board of Veterans' Appeals


_______________________________       
________________________________
                  Jane E. Sharp			Alan S. Peevy
Member, Board of Veterans' Appeals	          Member, Board of 
Veterans' Appeals


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

